


Exhibit 10.4


LPL FINANCIAL HOLDINGS INC.
2010 OMNIBUS EQUITY INCENTIVE PLAN
EBITDA Award Agreement
This EBITDA Award Agreement (the “Agreement”) made as of this 1st day of
January, 2013 between LPL Financial Holdings Inc., a Delaware corporation
(“Financial Holdings”), and Esther M. Stearns (the “Participant”).
1.Grant of EBITDA Award.
The Participant is hereby awarded, pursuant to the Plan and subject to its
terms, a performance bonus opportunity (the “Award”) giving the Participant the
conditional right to receive, subject to vesting and the other terms and
conditions in this Agreement, shares of Stock of Financial Holdings (the
“Shares”) equal in value to the following:
a.Tranche One: Eight Percent (8%) of Tranche One EBITDA, but not to exceed Five
Million Dollars ($5,000,000).
b.Tranche Two: Eight Percent (8%) of Tranche Two EBITDA less Eight Percent (8%)
of Tranche One EBITDA, but not to exceed Five Million Dollars ($5,000,000). For
clarity purposes, the overall maximum Award shall not exceed Ten Million Dollars
($10,000,000).
2.Vesting.
Unless earlier terminated, relinquished or expired, the Award will vest as
follows:
a.Generally. Subject to the Participant remaining continuously employed by
Financial Holdings or an Affiliate through such date, the Award, to the extent
earned, shall vest:
i.On December 15, 2017, with respect to Tranche One, and
ii.On December 30, 2017, with respect to Tranche Two.
b.Termination of Employment; Forfeiture. Automatically and immediately upon the
date the Participant is no longer employed by Financial Holdings or any of its
Affiliates, the Award will terminate and be forfeited.
c.Change in Control; IPO. Notwithstanding any other provision of this Agreement,
upon the consummation of a Change in Control or IPO of NestWise, in either case,
prior to delivery of the Shares as described in Section 3(a) below in the case
of Tranche One and delivery of the Shares as described in Section 3(b) below in
the case of Tranche Two, such portion of the Award shall be forfeited without
payment or delivery of Shares.
3.Payment; Delivery of Shares.
Subject to Section 4 below, Financial Holdings shall deliver to the Participant
(or, in the event of the Participant's death, to the person to whom the Award
has passed by will or the laws of descent and distribution):
a.With respect to Tranche One, that number of such whole or fractional Shares
(the “Tranche One Shares”) that have a total Fair Market Value, determined as of
December 15, 2017, equal to Eight Percent (8%) of the Tranche One EBITDA, as
soon as practicable following December 15, 2017 (but in no event later than
December 31, 2017); and




--------------------------------------------------------------------------------




b.With respect to Tranche Two, that number of such whole or fractional Shares
(the “Tranche Two Shares”) that have a total Fair Market Value, determined as of
December 31, 2017, equal to Eight Percent (8%) of Tranche Two EBITDA less the
lesser of (i) Eight Percent (8%) of the Tranche One EBITDA, determined as of
December 15, 2017, or (ii) Five Million Dollars ($5,000,000), as soon as
practicable following December 31, 2017 (but in no event later than March 15,
2018).
Notwithstanding the foregoing, the Tranche One Shares shall have a maximum total
Fair Market Value of Five Million Dollars ($5,000,000) on the date prior to the
date such Tranche One Shares are delivered, and the Tranche Two Shares shall
have a maximum total Fair Market Value of Five Million Dollars ($5,000,000) on
the date prior to the date such Tranche Two Shares are delivered.
4.Dividends; Other Rights.
The Award shall not be interpreted to bestow upon the Participant any equity
interest or ownership in Financial Holdings or any Affiliate prior to the date
on which Financial Holdings delivers Shares to the Participant. The Participant
is not entitled to vote any Shares by reason of the granting of this Award or to
receive or be credited with any dividends declared and payable on any Share
prior to the payment date with respect to such Share. The Participant shall have
the rights of a shareholder only as to those Shares, if any, that are actually
delivered under this Award.
5.Certain Tax Matters.
The Participant expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by Financial Holdings to deliver Shares in the
future, subject to the terms hereof, the Participant is unable to elect to
recognize income associated with this Award pursuant to an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”). In
no event shall Financial Holdings have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A of the Code.
6.Nontransferability.
Neither this Award nor any rights with respect thereto may be sold, assigned,
transferred (other than by will or the laws of descent and distribution),
pledged or otherwise encumbered, except as the Administrator may otherwise
determine.
7.Effect on Employment Rights; NestWise operations.
This Award shall not confer upon the Participant any right to continue as an
employee of Financial Holdings or any of its Affiliates and shall not affect in
any way the right of Financial Holdings or any Affiliate of Financial Holdings
to terminate the Participant's employment at any time. The Participant
acknowledges and agrees that LPL Holdings, Inc. (“Holdings”) is the sole member
of NestWise, and together with Financial Holdings, has the sole and complete
discretion to continue or to cease the operations of NestWise at any time and
for any reason. The Award provided under this Agreement is provided in
consideration for the services Participant agrees to provide NestWise. Upon any
cessation of the operations of NestWise or termination of Participant's
employment with NestWise and this Agreement, for whatever reason, Financial
Holdings shall have no further obligation to the Participant under this
Agreement.
8.Adjustments.
The Administrator may adjust any provision of this Award, including, but not
limited to, the percentage of EBITDA payable under the Award and any EBITDA
calculations, equitably and in good faith to reflect the consequences of
additional capital contributions, withdrawal of capital, acquisitions,
dispositions, other changes in NestWise's capital structure, licensing
agreements, distributions to holders of equity interests in




--------------------------------------------------------------------------------




NestWise, changes in management and investment banking fees incurred by
NestWise, changes in GAAP, or other similar factors, and any determination or
adjustment by the Administrator under this Section 8 (including, for the
avoidance of doubt, any determination by the Administrator not to make an
adjustment) shall be binding and conclusive on all parties.
9.Meaning of Certain Terms.
Except as otherwise defined herein, all capitalized terms used herein have the
same meaning as in the Plan. The following terms have the following meanings:
a.“BC&E Fee” means an amount equal to 120 basis points multiplied by the amount
of asset-based advisory revenues recognized by NestWise based on advisory assets
under management by NestWise.
b.“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation and
including membership interests and partnership interests) and, except to the
extent constituting indebtedness, any and all warrants, rights or options to
purchase, acquire or exchange any of the foregoing.
c.“Change in Control” means the consummation of (i) any transaction or series of
related transactions, whether or not NestWise is party thereto, after giving
effect to which in excess of fifty percent (50%) of NestWise's voting power is
owned directly, or indirectly through one or more entities, by any person and
its affiliates or associates or any group other than, in each case, Financial
Holdings or an affiliate of Financial Holdings (including any successor or
acquirer of Financial Holdings or Holdings), or (ii) a sale or other disposition
of all or substantially all of the consolidated assets of NestWise to any person
other than an affiliate of Financial Holdings (including any successor or
acquirer of Financial Holdings or Holdings) (each of the foregoing, a “Business
Combination”), provided that, notwithstanding the foregoing, a Change in Control
shall not be deemed to occur as a result of a Business Combination following
which Financial Holdings or an affiliate of Financial Holdings (including any
successor or acquirer of Financial Holdings or Holdings) owns, directly or
indirectly, 50% or more of the outstanding securities of the resulting,
surviving or acquiring corporation or entity in such transaction. For purposes
of clarity, any transaction or series of transactions, after giving effect to
which in excess of fifty percent (50%) of the voting power, or all or
substantially all of the consolidated assets, of Financial Holdings or Holdings
is owned or controlled, directly or indirectly, by any person and its affiliates
or associates or any group shall not constitute a Change of Control for purposes
of this Agreement. For purposes of this Section 9(c), the terms “affiliate,”
“associate” and “group” shall have the meanings set forth in the rules
promulgated under the Exchange Act.
d.“EBITDA” means, for any period, the net income or loss attributable to
NestWise and its subsidiaries for such period plus:
i.without duplication and to the extent already deducted (and not added back) in
arriving at such net income, the sum of the following amounts for such period:
(A)total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, bank and letter of credit fees amortization of deferred financing
fees or costs and costs of surety bonds in connection with financing activities;




--------------------------------------------------------------------------------




(B)provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes and foreign withholding
taxes paid or accrued during such period (including in respect of repatriated
funds and any penalties and interest related to such taxes);
(C)depreciation and amortization (including amortization of intangible assets
established through purchase accounting);
(D)Non-Cash Charges;
(E)Any expenses paid by NestWise or any of its subsidiaries to Financial
Holdings or any of its subsidiaries pursuant to an intercompany services
agreement;
(F)unusual or non-recurring charges (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives and executive employment agreements), severance costs, relocation
costs, integration costs and facilities' opening costs, signing costs (other
than in connection with onboarding advisors), retention or completion bonuses
(other than in connection with onboarding advisors), transition costs (other
than in connection with onboarding advisors) and costs related to closure and/or
consolidation of facilities;
(G)restructuring charges, accruals or reserves and related charges (including
restructuring costs related to acquisitions);
(H)(1) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) Financial Holdings (including any amortization thereof) and (2) the amount
of expenses relating to payments made to holders of options on stock of
Financial Holdings or NestWise in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution;
(I)losses on dispositions, disposals or abandonments (other than dispositions,
disposals or abandonments in the ordinary course of business);
(J)any costs or expenses incurred pursuant to any management equity plan or
share option plan or any other management or employee benefit plan or agreement
or share subscription or shareholder agreement, to the extent such costs or
expenses are funded with cash proceeds contributed to the capital of the
Financial Holdings or any affiliated entity, including NestWise, or the net cash
proceeds of any issuance of Capital Stock (other than disqualified Capital
Stock) of Financial Holdings or any affiliated entity including NestWise;
(K)any non-cash loss attributable to the mark-to-market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such loss has not been realized) or other derivative instruments pursuant to
Accounting Standards Codification 815;
(L) any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in such net income for
such period;
(M)any gain relating to hedging obligations associated with transactions
realized in the current period that has been reflected in such net income in
prior periods and excluded from EBITDA pursuant to clauses (ii)(F) and (ii)(G)
below;
(N)cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in EBITDA in any period to the extent non-cash gains
relating to such receipts were deducted in the calculation of EBITDA pursuant to
paragraph (ii) below for any previous period and not added back;




--------------------------------------------------------------------------------




(O)any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any investment, acquisition or any
sale, conveyance, transfer or other disposition of assets, to the extent
actually indemnified or reimbursed, or, so long as NestWise or any of its
subsidiaries has received notification from the applicable provider that it
intends to indemnify or reimburse such expenses, charges or losses and such
amount is in fact indemnified or reimbursed within 180 days of the date of such
notification;
(P)to the extent covered by insurance and actually reimbursed, or, so long as
NestWise or any of its subsidiaries has received notification from the insurer
such amount will be reimbursed by the insurer and only to the extent that such
amount is in fact reimbursed within 180 days of the date of such notification,
expenses, charges or losses with respect to liability or casualty events or
business interruption; and
(Q)amounts paid or reserved in connection with earn-out obligations in
connection with any acquisition of a business or Person;
less
ii.without duplication and to the extent included in arriving at such net
income, the sum of the following amounts for such period:
(A)unusual or non-recurring gains;
(B)the sum of: (1) the Intercompany Allocation, plus (2) the BC&E Fee;
(C)non-cash gains;
(D)gains on dispositions, disposals or abandonments (other than dispositions,
disposals or abandonments in the ordinary course of business);
(E)any non-cash gain attributable to the mark-to-market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such gain has not been realized) or other derivative instruments pursuant to
Accounting Standards Codification 815;
(F)any gain relating to amounts received in cash prior to the stated settlement
date of any hedging obligation that has been reflected in such net income in
such period;
(G)any loss relating to hedging obligations associated with transactions
realized in the current period that has been reflected in such net income in any
prior period and excluded from EBITDA pursuant to clause (i)(L) or (i)(M) above;
and
(H)any expenses, charges or losses included in EBITDA in any prior period
pursuant to clauses (i)(O) or (i)(P) of this definition, but not in fact
indemnified or reimbursed, as the case may be, within 180 days of the date of
notification as described in such clause in each case, as determined on a
consolidated basis for NestWise and any of its consolidated subsidiaries in
accordance with GAAP; provided that,
(1)
to the extent included in such net income, there shall be excluded in
determining EBITDA currency translation or transaction gains and losses related
to currency remeasurements of indebtedness (including the net loss or gain
resulting from hedging agreements for currency exchange risk);

(2)
there shall be included in determining EBITDA for any period, without
duplication, the acquired EBITDA of any Person, property, business or asset
acquired by NestWise or any of its consolidated subsidiaries during such period
to the extent not





--------------------------------------------------------------------------------




subsequently sold, transferred or otherwise disposed of during such period (but
not including the acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (each such Person, property, business or
asset acquired and not subsequently so disposed of, an (“Acquired Entity or
Business”),
(3)
there shall be excluded in determining EBITDA for any period the disposed EBITDA
of any Person, property, business or asset sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by NestWise or any
of its consolidated subsidiaries to extend not subsequently reacquired,
reclassified or continued, in each case, during such period (each such Person,
property, business or asset so sold, transferred or otherwise disposed of or
closed, a "Sold Entity or Business"), determined on a historical pro forma
basis; provided that notwithstanding any classification under GAAP of any Person
or business in respect of which a definitive agreement for the disposition
thereof has been entered into as discontinued operations, the disposed EBITDA of
such Person or business shall not be excluded pursuant to this paragraph (3)
until such disposition shall have been consummated.

For the avoidance of doubt, the consolidated net income of NestWise shall
include (i) revenues received by NestWise or any of its subsidiaries from
Financial Holdings or any of its subsidiaries and (ii) expenses paid by NestWise
or any of its subsidiaries to Financial Holdings or any of its subsidiaries.
e.“Fair Market Value” means, (i) with respect to a Trading Day, the closing
price on such Trading Day of a Share, as reported on the principal securities
exchange on which the Shares are then listed or admitted to trade, and (ii) with
respect to a day other than a Trading Day, the closing price as determined under
(i) above for the most recent Trading Day preceding the non-Trading Day. In the
event that the price of a Share is no longer listed or admitted to trade on a
securities exchange, the fair market value will be determined by the Board in
good faith.
f.“GAAP” means United States generally accepted accounting principles.
g.“Intercompany Allocation” means an amount equal to 275 basis points multiplied
by the amount of asset-based advisory revenues recognized by NestWise based on
advisory assets under management by NestWise.
h.“IPO” means the closing of an underwritten public offering and sale of stock
for cash pursuant to an effective registration statement filed by NestWise.
i.“NestWise” means NestWise LLC, a Delaware limited liability company.
j.“Non-Cash Charges” means (i) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (ii) all losses
from investments recorded using the equity method, (iii) all non-cash
compensation expenses, (iv) the non-cash impact of purchase accounting, (v) the
non-cash impact of accounting changes or restatements and (vi) other non-cash
charges (provided, in each case, that if any non-cash charges represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from EBITDA
to such extent, and excluding amortization of a prepaid cash item that was paid
in a prior period).




--------------------------------------------------------------------------------




k.“Plan” means the LPL Financial Holdings, Inc. 2010 Omnibus Equity Incentive
Plan, as amended from time to time.
l.“Tranche One EBITDA” means EBITDA for the period January 1, 2017, through
October 31, 2017.
m.“Tranche Two EBITDA” means EBITDA for the period January 1, 2017, through
December 31, 2017.
10.Amendments.
Subject to the Administrator's authority under Section 8, no amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the Participant and Financial Holdings.
11.Governing Law.
This Agreement shall be governed and construed by and determined in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
12.Provisions of the Plan.
This Agreement is subject in its entirety to the provisions of the Plan, which
are incorporated herein by reference. A copy of the Plan as in effect on the
date of the grant of the Award has been furnished to the Participant. By
accepting all or any part of the Award, the Participant agrees to be bound by
the terms of the Plan and this Agreement. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of this Agreement shall
control.
[signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Financial Holdings, by its duly authorized officer, and the
Participant have executed this Agreement as of the date first set forth above.
 
LPL FINANCIAL HOLDINGS INC.
 
 
/s/ Mark S. Casady  
 
 
 
 
 
 
 
 
 
Mark S. Casady 
 
 
 
Chief Executive Officer
 
 



Agreed and Accepted:
 
/s/ Esther M. Stearns
 
Esther M.Stearns
 







